DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Applicant’s cancellation of claim 1-11 and 14, and amendment of claims 12 in “Claims - 07/29/2022” is acknowledged by Examiner. 
Prior to this office action, claims 12-13 and 15-25 were pending prosecution, wherein claims 24-25 were withdrawn from further consideration, claims 12-13 and 15-23 were presented for examination.
Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims Cancellation: This application is in condition for allowance except for the presence of claims 24-25 non-elected claims without traverse in “Response to Election / Restriction Filed - 06/09/2022”.  It is further noted that the independent claim 24 was not amended to accommodate the subject matters for which claim 12 is being allowed. Accordingly, claims 24-25 have been cancelled. See MPEP FP 8.07. 
In view of the above, this office action considers claims 12-13 and 15-23 are presented for examination.
Reasons for Allowances
Claims 12-13 and 15-23 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (see MPEP 1302.14).
Regarding independent claim 12.  the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a method for manufacturing a micromechanical sensor, comprising,  steps of, inter alia,  “wherein the energy storage structure is a spring structure, and wherein the spring structure is laterally exposed in the at least one front side trench area” as recited in Claim 12.
The most relevant prior arts of references i.e., combination of (WO 2015106855 A1 to Classen Johannes et al., and US 20150141854 A1 to Eberle; Michael J. et al.,) substantially disclose the steps and sequences of the claim 12 with the exception the subject matter disclosed in preceding paragraph.
Classen Johannes et al., (please note WO 2015106855 A1 does not have paragraph delimiter, for ease of citation US 20160327446 A1 has been used, where both have the identical disclosures) discloses, a method for manufacturing (construed from [0037] FIG. 5 is a schematic cross-sectional view for explaining an exemplary micromechanical pressure sensor device and a corresponding manufacturing method) a micromechanical sensor (MEMS; [0040]), comprising (Figs 1 and 4-5) the following steps: 
creating a functional layer (16a,5; Fig 5; [0060] first cited in Fig 1; [0040]) on a substrate (1); 
creating at least one rear side trench area (12) proceeding from a rear side (RS) of a substrate (1) to expose the functional layer for a sensor diaphragm (16a; [0061]); 
creating at least one front side (VSa) trench area (9; cited first in [0048]) to form at least one supporting structure (500,500a), the supporting structure being an energy storage structure (construed from [0017] a spring element is provided between the at least one anchoring area and the remaining portion of the stationary second pressure detection electrode), in the substrate as a mounting for the sensor diaphragm (16a); and 
Eberle; Michael J. et al., wherein ([0510]) the sensor cavity of the pressure sensor, e.g., the space surrounding the sensor housing and the distal FBG, can be filled with a gel or oil, e.g., a biocompatible gel or oil, which can protect the pressure sensor and help prevent the trapping of bubbles; and such the combination of (Classen and Eberle)’s method  will have a process step that at least partially filling at least one of the at least one front side trench area (9) with a gel (Eberle) since, at least, this inclusion can protect the pressure sensor and help prevent the trapping of bubbles (Eberle [0510]). 
Regarding claims 13 and 15-23, these are allowed because these inherit the allowable subject matter from claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
September 2, 2022